 In the Matter of GENERALMOTORS CORPORATION,CHEVROLET MOTORDrvlsioN,NORWOOD PLANTandUNITEDAUTOMOBILEWORKERS OFAMIJRICA,AFFILIATED WITH THE C. I.O.Case No. R-0024.-Decided June 08, 1941Jurisdiction:automobile assembling industry.Investigation and Certification of Representatives:existence of question: re-fusal to accord union recognition ; contract terminable upon 60 days' notice byeither party thereto and in effect nearly 1 year, no bar ; contract executedafter notice, no bar ; election necessary.Unit Appropriate for Collective Bargaining:production and maintenance em-ployees andmechanical employees in engineering department shops at Nor-wood plant withspecifiedinclusions and exclusions ; agreement to.Mr. Robert C. Carson,of Detroit,Mich.,for the Company.Mr. Paul E. Miley,of Cleveland,Ohio, andMr.Dale Toler,of Nor-wood,Ohio, for theU. A. W. A.-C. I. O.Mr. Peter G. Noll,of Norwood,Ohio, andMr.William B. Mon-'tague,of Cincinnati, Ohio,for theU. A. W. A.-A. F. L.Mr. MarvinC.Wa/tZ,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn April 18,1941,United Automobile Workers of America,affil-iated with the C.I.0., herein calledthe U. A. W. A.-C.I.0., filed -with the Regional Director for the Ninth Region(Cincinnati, Ohio),a petition alleging that a question affecting commerce had arisenconcerning the representation of employees of General Motors Cor-poration,Chevrolet Motor Division,Norwood Plant,Norwood, Ohio,herein called the Company,'and requesting an investigation and cer-tification of representatives pursuant to Section 9 (c) of the NationalLabor Relations Act, 49 Stat.449, herein calledthe Act.On May 27,1941, the National Labor Relations Board,herein called the Board,acting pursuant to Section 9 (c) of the Act and Article III, Section 3,i The caption of the case was amendedat thehearing so that the nameof theCompanywould be corrected to read as it appears herein.33 N.'L. R. B., No. 7.41 42DECISIONS OF NATIONAL LABOR RELATIONS BOARDof National Labor Relations Board Rules and Regulations-Series 2,as amended,ordered an investigation and authorized the RegionalDirector to conduct it and to provide for an appropriate hearing upondue notice.On May 29, 1941,the Regional Director issued a noticeof hearing,copies of which were'duly served upon the Company, theU. A. W. A.-C. I. 0., and United Automobile Workers of America,A. F. of L., herein called theU. A. W.-A.F. L., a labor organizationclaiming to represent employees affected by the investigation.Pursuant to notice,a hearing was held on June 6, 1941, at Cin-cinnati,Ohio,beforeAlbaB. Martin, the Trial Examiner duly desig-nated by the Chief Trial Examiner.The Company was representedby counsel,U. A. W. A.-C. I. O. and U. A. W. A.-A.F. L. by theirrepresentatives;all participated in the hearing.Full opportunity tobe heard, to examine and cross-examine witnesses,and to introduceevidence bearing on the issues was afforded all parties.During thecourse of the hearing the Trial Examiner made various rulings onmotions and on objections to the admission of evidence.The Boardhas reviewed the rulings of the Trial Examiner and finds that noprejudicial errors were committed.The rulings are hereby affirmed.Upon the entire record in the case,the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THECOMPANYGeneral Motors Corporation is a Delaware corporation, with prin-cipal offices located at New York City.At the Norwood plant of theChevrolet Motor Division it assembles automobiles, trucks, and auto-mobile chassis.Over 57 per cent in value of production materialsused at the Norwood plant, including raw, fabricated, and partiallyfabricated materials is obtained from sources outside of the State ofOhio.More than 68 per cent of the products manufactured at Nor-wood are shipped to points outside of the State.H.THE ORGANIZATIONS INVOLVEDUnited Automobile Workers of America,affiliatedwith the Con-gress of Industrial Organizations,is a labor organization which admitsto membershipemployeesof the Company.United Automobile Workers ofAmerica, affiliatedwith the Ameri-can Federation of Labor,is a labor organizationwhichadmits tomembership employees of the Company.III. THE QUESTION CONCERNING REPRESENTATIONOn April 17, 1941, U. A. W. A.-C. I. O. requested the Company torecognizeit as the bargaining agent for production,maintenance, and GENERAL MOTORS CORPORATION, CHEVROLET MOTOR DIVISTON 43mechanical employees at the Norwood plant.The Company refusedso to recognize U. A. W. A.-C. I. O. because of an existing agreementbetween it and U. A. W. A.-A. F. L. and because the latter union pre-viously had been certified by the BoardOn May 29, 1940, U. A. W. A.-A. F. L., after winning an electionconducted on April 17,1940, was certified by the Board as the collectivebargaining representative of the Company's employees.The Com-pany subsequently signed an. agreement with U. A. W. A.-A. F: L.dated July 15, 1940.This contract provides that it "shall continuein full force and effect until terminated by either party or changedby consent of both parties.Either party may terminate this Agree-ment, by giving 60 days' notice in writing."On March 28, 1941,U. A. W. A.-A. F. L. notified the Company of its desire to negotiatea new contract.Conferences between the Company and representa-tives of the Norwood local commenced on May 19, 1941.A contractwas completed and is dated May 28, 1941. It provides, "This Agree-ment supersedes the Agreement of July 15, 1940, between the parties,which is hereby terminated."A witness for U. A. W. A.-A. F. L.testified that at the date of the hearing the parties were still perform-ing under the old contract.2U. A. W. A.-A. F. L. now contends thatits contract is a bar to a present determination of representatives andurges the dismissal of the petition herein.It states in support of itscontention that no proceedings should be instituted before the Boardbefore the contract has run for a period of at least 1 year.Assuming that the July 15, 1940, contract is still in effect, it shouldbe noted that it is terminable upon 60 days' notice of either partythereto and that we certified U. A. W. A.-A. F. L. on May 29, 1940.It is clear that the contract does not preclude the Board from investi-gating and certifying a bargaining representative for the purpose ofnegotiating a new agreement for the period following July 15, 1941, ifsuch is desired.sAssuming, on the other hand, that the July 15, 1940,agreement was terminated, the agreement of May 28, 1941, was ex-ecuted after all parties had notice of U. A. W. A.-C. I. O.'s claim torepresent the employees and hence is no bar to an election 4A Field Examiner's statement was introduced in evidence fromwhich it appears that U. A. W. A.-C. I. O. has substantial representa-2forU. A. W. A.-A.F. L. contendsthat the July 15,1940,contract is a con-tinuous agreement and was merelymodified by the May 28, 1941,agreement.8katter of ChevroletKansas City Division,General Motors CorporationandLocal #723,International Union, United AutomobileWorkers ofAmerica, affiliated with the Congressof Industrial Organisations,32 N. L.R. B. 249.4Matter of Equipment Steel Products Division of The UnionAsbestosand RubberCompanyandLocal Union 2850,Steelworkers Organizing Committee,affiliatedwith the0. 1. 0., 31 N.L. R. B. 987,and cases cited therein. 44DECISIONSOF NATIONALLABOR RELATIONS BOARDtion among the employees of the Company in the alleged appropriateunit.5We find that a question has arisen concerning the representation ofemployees of the Company.IV. THE EFFECTOF THEQUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I, above, has a close, intimate, and substantial rela-tion to trade, traffic, and commerce among the several States and tendsto lead to labor disputes burdening and obstructing commerce and,the free flow of commerce.V. THE APPROPRIATE UNITAll the parties agreed, and we find, that all production, mainte-nance, and mechanical employees in engineering department shopsemployed at the Norwood plant of the Company, except employees ofsales,accounting, personnel and industrial relations departments,superintendents and assistant superintendents, general foremen, fore-men and assistant foremen, and all other persons working in a super-visory capacity, including those having the right to hire or dischargeand those whose duties include recommendation as to hiring or dis-charging (but not leaders), and those employees whose work is of aconfidential nature, time-study men, plant protection employees (butnot to include maintenance patrolmen or fire patrolmen), all clericalemployees, chief engineers and shift-operating engineers in powerplants, designing (drawing board), production, estimating and plan-ning engineers, draftsmen and detailers, physicists, chemists, metal-lurgists, artists, designer-artists and clay and plaster modelers, time-keepers, technical school students, indentured apprentices, and thosetechnical or professional employees who are receiving training, kitchenand cafeteria help, constitute a unit appropriate for the purposes ofcollective bargaining.6We find further that said unit will insure toemployees of the Company the full benefit of their right to self-organization and to collective bargaining and otherwise effectuate thepolicies of the Act.s The Field Examiner's statement shows that the petitioner submitted 706 signed mem-bership application cards all dated in 1940-1941,with the exception of 19 which wetbundated and 1 which was dated May1931.All signatures seemed to be genuine and ap-peared on the Company's June 4,1941,pay roll,which contains 910 employees in thealleged appropriate unit.U. A. W. A:A. F. L. refused to offer any evidence as to itsmembership but stood upon its contract with the Company.It allmitted that its authoriza-tion cards were old, some as much as 7 years old.This unit is substantially the same as that contained in the agreement of July 15, 1940,between the Company andU. A. W. A: A. F. L. GENERAL MOTORS CORPORATION, CHEVROLET MOTOR DIVISION 45VI. THE DETERMINATION OF REPRESENTATIVESWe find that the question which hasarisenconcerning the repre-sentation of employees of the Company can best be resolved by anelection by secret ballot. ' The Company requests that a pay-roll listas ofJune 4, 1941, be used to determine eligibility to vote in theelection.Neither U. A. W. A.-C. I. O. nor U. A. W. A.-A. F. L. takeany positionas tothe eligibility date.Under the circumstances inthe case, weshall direct that the employees eligible to vote in theelection shall be those in the appropriate unit who were employed bythe Company as of June 4, 1941, subject to such limitations and addi-tions as are setforth in the Direction hereinafter.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAWA. A question affecting commerce has arisen concerning the repre-sentation of employees of General Motors Corporation, ChevroletMotor Division, Norwood plant, Norwood, Ohio, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the National LaborRelations Act.2.All production and maintenance employees and mechanical em-ployees in engineering department shops employed at the Norwoodplant of the Company, except employees of sales, accounting, per-sonnel and industrial relations departments, superintendents and as-sistant superintendents, general foremen, foremen and assistant fore-men, and all other persons working in a supervisory capacity, includ-ing those having the right to hire or discharge and those whose dutiesinclude recommendation as to hiring or discharging (but not leaders),and those employees whose work is of a confidential nature, time-study men, plant protection employees (but not to include mainte-nance patrolmen or fire patrolmen), all clerical employees, chief engi-neers and shift-operating engineers in power plants, designing. (draw-ing board), production estimating and planning engineers, draftsmenand detailers, physicists, chemists, metallurgists, artists, designer-artists and clay and plaster modelers, timekeepers, technical schoolstudents, indentured apprentices, and those technical or professionalemployees who are receiving training, kitchen and cafeteria help,constitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the National Labor RelationsAct.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re- 46DECISIONSOF NATIONALLABOR RELATIONS BOARDlations Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith General Motors Corporation, Chevrolet Motor Division, Norwoodplant, Norwood, Ohio, an election by secret ballot shall be conductedas early as possible but not later than thirty (30) days from the dateof this Direction of Election, under the direction and supervision ofthe Regional Director for the Ninth Region, acting in this matteras agent for the National Labor Relations Board, and subject toArticle III, Section 9, of said Rules and Regulations, among all pro-duction and maintenance employees in engineering department shopsof General Motors Corporation, Chevrolet Motor Division, Norwoodplant,Norwood, Ohio, who were employed by the Company as ofJune 4, 1941, including employees who did not work during suchpay-roll period because they were ill or on vacation, or in the activemilitary service or training of the United States, or temporarily laidoff, but excluding employees of sales, accounting, personnel and indus-trial relations departments, superintendents and assistant superin-tendents, general foremen, foremen and assistant foremen, and allother persons working in a supervisory capacity, including those hav-ing the right to hire or discharge and those whose duties includerecommendations as to hiring or discharging (but not leaders), andthose employees whose work is of a confidential nature, time-studymen, plant protection employees (but not to include maintenancepatrolmen or fire patrolmen), all clerical employees, chief engineersand shift-operating engineers in power plants, designing (drawingboard), production estimating and planning engineers, draftsmen anddetailers, physicists, chemists,metallurgists, artists, designer-artistsand clay and plaster modelers, timekeepers, technical school students,indentured apprentices, and those technical or professional employeeswho are receiving training, kitchen and cafeteria help, and employeeswho have since quit or been discharged for cause, to determine whetherthey desire to be represented for the purposes of collective bargainingby United Automobile Workers of America, affiliated with the Con-gress of Industrial Organizations, by United Automobile Workers ofAmerica, affiliated with the American Federation of Labor, or byneither. GENERAL MOTORS CORPORATION, CHEV'ROLET MOTOR DIVISION 47[SAME TITLE]CERTIFICATION OF REPRESENTATIVESJuly 2S, 1941On June 28, 1941, the National Labor Relations Board issued itsDecision and Direction of Election in the above-entitled proceeding.Pursuant to the Direction of Election an election by secret ballot wasconducted on July 15, 1941, under the direction and supervision ofthe Regional Director for the Ninth Region (Cincinnati, Ohio).OnJuly 16, 1941, the Regional Director, acting pursuant to Article III,Section 9, of National Labor Relations Board Rules and Regulations-Series 2, as amended, issued an Election Report, copies of which wereduly served upon the parties.No objections to the conduct of theballot or to the Election Report were filed by any of the parties.As to the balloting and the results thereof the Regional Directorreported a5 follows :Number of ballots placed in ballot box------------------------ 859Number of unchallenged ballots for United Automobile Workersof America (C. I. 0.) ----------------------- -------------- 677Number of unchallenged ballots for United Automobile Workersof America (A. F. L.) ------------------------------------- 168Number of unchallenged ballots for neither -------------- .-----8Number of challenged ballots--------------------------------0Number of blank ballots-------------------------------------1Number of spoiled ballots-----------------------------------5By virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, 49 Stat. 449, and pursuant to Article III, Sections 8 and 9, ofNational Labor Relations Board Rules and Regulations, Series 2,as amended,IT IS HERESY CERTIFIED that United Automobile Workers of America,affiliated with the Congress of Industrial Organizations, has been se-lected by a majority of all production and maintenance employees andmechanical employees in engineering department shops, employed atthe Norwood plant of General Motors Corporation, Chevrolet MotorDivision, Norwood, Ohio, except employees of sales, accounting, per-sonnel and industrial relations departments, superintendents and as-sistant superintendents, general foremen, foremen and assistantforemen, and all other persons working in a supervisory ca-pacity, including those having the right to hire or discharge and thosewhose duties include recommendation as to hiring or discharging (butnot leaders), and those employees whose work is of a confidential na-ture, time-study men, plant protection employees (but not to include 48DECISIONSOF NATIONALLABOR RELATIONS BOARDmaintenance patrolmen or fire patrolmen), all clerical employees, chiefengineers and shift-operating engineers in power plants, designing(drawing board), production estimating and planning engineers,draftsmen and detailers, physicists, chemists, metallurgists, artists,designer-artists and clay and plaster modelers, timekeepers, technicalschool students, indentured apprentices, and those technical or profes-sional employees who are receiving training, kitchen and cafeteriahelp, as their representative for the purposes of collective bargaining,and that pursuant to the provisions of Section 9 (a) of the NationalLabor Relations Act, United Automobile Workers of America, affili-ated with the Congress of Industrial Organizations, is the exclusiverepresentative of all such employees for the purposes of collectivebargaining with respect to rates of pay, wages, hours of employment,and other conditions of employment.88 N. L.R. B., No. 7a.